 1   Alan R. Solot, Esq.                                -
     SBN 006587
 2   2701 E. Speedway STE 203
     Tucson, Arizona 85716
 3   520-299-1465
     520-299-1482 (fax)
 4   arsolot@gmail.com

 5   Attorney for WAB Properties, LLC

 6                             UNITED STATES BANKRUPTCY COURT

 7                                       DISTRICT OF ARIZONA
     In re:                                                             Chapter 13 Case
 8                                                                  No. 4:20-bk-09417-BMW
     GAEL SLADKY,
 9                                                             NOTICE OF APPEARANCE AND
              Debtor.
                                                            REQUEST TO BE PLACED ON MASTER
10                                                                   MAILING LIST
11            WAB Properties, holder of validly perfected security interest in property owned by the
12   Debtor in this case (referred to as “Secured Party”) hereby gives notice to the Debtor and Trustee
13   and any other parties in interest of (i) Secured Party’s nonconsent to use of its cash collateral
14   pursuant to §363(c)(2), and (ii) Secured Party’s demand, pursuant to § 363(c)(4), for the Debtor
15   and Trustee to segregate and account for all of Secured Party’s cash collateral in the Debtor’s
16   possession, custody, or control.
17                                      FACTUAL BACKGROUND
18            1. Secured Party is the beneficiary of a Deed of Trust and Assignment of Rents granted
19   to it by the Debtor to secure obligations arising from a promissory note regarding real estate
20   located in Pima County, Arizona. Such property, commonly known by the mailing address of
21   2203 E. Benson Highway, Tucson AZ 85714 (the “Property”), is used by the Debtor as residential
22   real estate which produces income. Secured Party holds a consensual lien on the Property pursuant
23   to a Deed of Trust (the “Deed of Trust”) in the original amount of $78,875.00, dated July 31,
24   2007, recorded September 17, 2007, at sequence number 20071800677, Official Records Pima
25   County, Arizona.
26            2. The Deed of Trust secures repayment of the promissory note dated July 31, 2007 (the


Case 4:20-bk-09417-BMW         Doc 8 Filed 08/24/20 Entered 08/24/20 09:44:41                  Desc
                               Main Document    Page 1 of 2
                     1      “Note”) in the original principal amount of $78,875.00 made by the Debtor in favor of Secured

                     2      Party who remains the owner and holder of the Note. The obligation bears interest at the rate of

                     3      8% per annum.

                     4              NOTICE OF NON-CONSENT AND DEMAND FOR SEGREGATION AND
                                            ACCOUNTING PURSUANT TO 11 U.S.C. § 363(C)
                     5
                                   3. Pursuant to the Deed of Trust and Note, the Secured Party holds a valid, perfected, and
                     6
                            enforceable lien on and to the Property.
                     7
                                   4. The Secured Party hereby gives notice that pursuant to §363 it does not consent to any
                     8
                            use of an rents, issues, profits, or income produced by any of the Property assets, or any other
                     9
                            collateral which may constitute Secured Party’s cash collateral.
                   10
                                   Finally, in addition to its objection and nonconsent to any use of its cash collateral by the
                   11
                            Debtor or any trustee, Secured Party demands that the Debtor comply with her obligations under
                   12
                            §363(c), specifically including without limitation the requirement that the Debtor segregate and
                   13
                            account for all of Secured Party’s cash collateral which is in her possession, custody, or control, as
                   14
                            of the date of filing of Debtor’s Chapter 13 case, as well as all cash collateral thereafter coming
                   15
                            into the Debtor’s possession, custody, or control.
                   16
                                   Dated August 24, 2020
                   17                                                             /s/ Alan R. Solot           SBN 006587
                   18                                                             ALAN R. SOLOT
                                                                                  Attorney for WAB Properties, LLC
                   19
                            Copy of the foregoing mailed/transmitted on
                   20       August 24, 2020 to:

                   21        Charles R Hyde, Esq.                                Dianne C. Kerns, Esq.
                             Law Offices of C.R. Hyde                            31 N. 6th Avenue #105-152
                   22        2810 N Swan Rd. #160                                Tucson, AZ 85701
                   23        Tucson, AZ 85712                                    mail@dcktrustee.com
                             crhyde@gmail.com                                    Chapter 13 Trustee
                   24        office@oldpueblobankruptcy.com
                             Attorney for Debtor
                   25

                   26
 ALAN R. SOLOT, Esq.
2701 E. Speedway Ste. 203
 Tucson, Arizona 85716
      520-299-1465
                                                          2
                 Case 4:20-bk-09417-BMW Doc 8 Filed 08/24/20 Entered 08/24/20 09:44:41                               Desc
                                        Main Document    Page 2 of 2
